Allow me first to welcome your election, Madam, to 
the presidency of the General Assembly at its sixty-
 
 
19 06-52879 
 
first session, confident that it will result in important 
decisions in the common interest. 
 It is with particular pride and emotion that I wish 
to recall the sixtieth session, during which many 
decisions, important for the Organization, were made. 
In Montenegro it will be remembered as historic since 
it was at that session that our nation was admitted as a 
fully fledged Member of this unique world 
organization. I wish therefore to thank the Secretary-
General and the President of the sixtieth session,  
Mr. Eliasson, and the other representatives of nations 
in this forum for having contributed to making the 
ceremony of Montenegro’s admission as the 192nd 
Member State of the United Nations so uplifting. 
 It is a great honour and pleasure at this session to 
represent Montenegro which for the first time now 
participates in the debate as a fully-fledged Member. 
As the President of Montenegro, Filip Vujanovic, has 
already stressed from this rostrum, we see this as a 
huge chance, as well as a huge responsibility. 
Montenegro is a young European nation that has 
existed on its own on the international scene for only a 
few months, but it is firmly determined to continue 
with even more strength to contribute to peace, 
stability and prosperity, by respecting and promoting 
the underlying ideas, principles and goals of the United 
Nations and its documents. I am strongly convinced 
that in the time in which we live the importance of a 
State, big or small, primarily depends on its 
contribution to the respect for and implementation of 
these fundamental international values and standards. 
This is relevant in both a regional and a broader 
context. 
 It is in the nature of small States to be more 
sensitive to the need for tolerance and dialogue, for 
openness, and international relations based on mutual 
trust, equality and solidarity, and also to the value of 
unity in diversity, which is the axiom of this time, and 
of global integration, the basis on which today’s 
Montenegro is developing. In this sense I would add 
that small nations are destined to be elitist. I hope that 
it is not presumptuous to say that Montenegro 
promoted these principles best in the recent referendum 
that we organized in full partnership with the European 
Union, the Organization for Security and Cooperation 
in Europe, and the Council of Europe, proving that 
even in south-eastern Europe the most difficult and 
most sensitive issues — such as the status issue — can 
be tackled in a democratic fashion and in accordance 
with the highest international standards. We are 
therefore proud to stress that the democratic process 
and outcome of the Montenegrin referendum is also a 
European policy victory in our region, and are 
confident that through this example we can contribute 
to stability and good-neighbourly relations in our 
region. 
 Indeed, regional cooperation is inseparable from 
European and global integration, which are essentially 
about issues of peace, stability, security and prosperity, 
the more so as the globalization that is gaining 
momentum confronts us with new challenges and new 
threats of a political, environmental and socio-
economic nature. The issues of today, such as 
international terrorism, the proliferation of weapons of 
mass destruction, illegal migration and trafficking, 
poverty, threats to the environment, and so forth, 
highlight the need for common action. 
 This vision of the future is exemplified in the 
Millennium Declaration, which projects the principles 
and goals of the Charter to the world in a new age, 
highlighting common responsibility and solidarity in 
order to accomplish a vision of a more secure, 
prosperous and just world. Without stability there is no 
democracy, just as without democracy there is no 
stability or sustainable economic development. These 
are interdependent processes that must take place 
simultaneously, and that highlights the importance of 
accomplishing the Millennium Goals. All this brings to 
the fore the importance of efficient multilateralism 
through action by the United Nations, which needs to 
be reformed in order to adequately cope with today’s 
challenges, as well as other international and regional 
organizations and all nations. 
 With full awareness and responsibility we will 
continue to build in Montenegro stable institutions that 
guarantee the rule of law, freedoms, equality and non-
discrimination, human and minority rights as well as 
solidarity and a market economy. We will also continue 
to promote multi-ethnic harmony and tolerance, 
convinced that religious and cultural diversity is 
enriching and conducive to greater stability and 
growth. It is also conducive to striking a balance 
between the State and the individual, fully in 
accordance with the principles of sustainable 
development. 
 In this context I wish to express my gratitude to 
the specialized United Nations agencies for their 
  
 
06-52879 20 
 
efforts and support. I believe it is important to stress 
from this rostrum that in partnership with the United 
Nations Development Programme and our European 
partners we will build the first eco-building designed to 
house United Nations agencies operating in 
Montenegro. 
 We are very proud that at the very outset of life 
on its own Montenegro was admitted to the United 
Nations, the institution that is the meeting point for a 
multitude of cultures and identities, which it merges 
into one address that each and every one of us 
identifies with, an institution in which all peoples and 
States enjoy full equality. We see this as historic proof 
of acknowledgement of respect for the fundamental 
values and goals of the United Nations, still equally 
valid today. I am confident that Montenegro will 
distinguish itself even more as a trustworthy and 
constructive partner and that our cooperation within the 
United Nations will take on a new quality and will 
remain a key component of the political action of 
Montenegro. Today’s Montenegro has a clear vision of 
development and of its European perspective, and is 
ready to fully contribute to a united Europe and the 
United Nations. 